DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-7,10-12 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Hwang et al. (KR201580130002).
As to claim 1, Hwang et al. discloses a laminate sheet for battery cases, comprising: a preliminary recess portion (figure 1 number 20) configured to receive an electrode assembly, a preliminary bottom portion and a preliminary sidewall portion constituting a side surface of the preliminary recess portion, and a preliminary sealing portion is-located at an outer edge extending from the preliminary sidewall portion, wherein a thickness of the preliminary sidewall portion is larger than a thickness of the preliminary bottom portion (figure 1 side wall is thicker than bottom right corner).
As to claim 2, Hwang et al. discloses wherein the laminate sheet for battery cases comprises an outer coating layer, a metal layer, and an inner sealant layer, and at least one of an outer coating layer or a metal layer of the preliminary sidewall portion 
As to claim 3, Hwang et al. discloses wherein a thickness of a metal layer of the preliminary sidewall portion is formed so as to be larger than a thickness of a metal layer of the preliminary bottom portion (figure 1 number 13).
As to claim 4, Hwang et al. discloses wherein the thickness of the preliminary sidewall portion has a thickness deviation within a range within which the thickness of the preliminary sidewall portion is larger than the thickness of the preliminary bottom portion (figure 1).
As to claim 5, Hwang et al. discloses wherein the laminate sheet is configured such that the preliminary recess portion -configured to receive the electrode assembly and a preliminary cover portion are formed at on both sides of a bending line, and wherein the preliminary cover portion is formed in a planar shape, and with a thickness equal to the thickness of the preliminary bottom portion (figure 3 number 320,310).
As to claim 6, Hwang et al. discloses wherein the laminate sheet is configured to have a structure in which the preliminary recess portions configured to receive the electrode assembly is formed on both sides of a preliminary bending line in a symmetrical fashion, and the thickness of the preliminary sidewall portion is larger than the thickness of the preliminary bottom portion (figure 3 number 320,310).
As to claim 7, Hwang et al. discloses wherein the thickness of the preliminary sidewall portion and a thickness of the preliminary sealing portion is larger than the thickness of the preliminary bottom portion.


As to claim 11, Hwang et al. discloses wherein a thickness of a sidewall portion constituting a side surface of a recess configured to receive an electrode assembly is equal to or larger than a thickness of a bottom portion of the recess (figure 1).
As to claim 12, Hwang et al. discloses pouch-shaped battery cell comprising the pouch-shaped battery case according to claim 10 (figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 8-9,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. 
	Hwang et al. discloses the laminate sheet described above. 
	Hwang et al. fail to disclose wherein the outer coating layer of the preliminary sidewall portion is made of a different material than the outer coating layer of each of the preliminary bottom portion and the preliminary sealing portion and wherein the outer 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide wherein the outer coating layer of the preliminary sidewall portion is made of a different material than the outer coating layer of each of the preliminary bottom portion and the preliminary sealing portion and wherein the outer coating layer of the preliminary sidewall portion is made of a material that exhibits higher elongation than the outer coating layer of each of the preliminary bottom portion and the preliminary sealing portion in order to provide optimal results in absence of unexpected results. 
As to claim 13, Hwang et al. discloses a battery pack battery pack having pouch-shaped battery cells (paragraph 0059). Hwang et al. fail to disclose the battery pack stacked therein, wherein a bottom portion of one of the battery cells is disposed so as to face a cover portion or a bottom portion of an adjacent another battery cell neighboring thereto in tight contact therewith. It would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide the battery pack stacked therein, wherein a bottom portion of one of the battery cells is disposed so as to face a cover portion or a bottom portion of an adjacent another battery cell neighboring thereto in tight contact therewith in order to provide optimal results in absence of unexpected results. 
3.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. in view of Yeo (US20090305128).
Hwang et al. discloses the battery pack described above. Hwang et al. fail to disclose wherein the entire preliminary sidewall portion has a thickness that is larger than a thickest part of the preliminary bottom portion. Yeo teaches wherein the entire preliminary sidewall portion has a thickness that is larger than a thickest part of the preliminary bottom portion in order to ensure the sidewall has sufficient strength (paragraph 0048).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Hwang et al. with wherein the entire preliminary sidewall portion has a thickness that is larger than a thickest part of the preliminary bottom portion in order to ensure the sidewall has sufficient strength (paragraph 0048).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499.  The examiner can normally be reached on Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE J RHEE/           Primary Examiner, Art Unit 1724